Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 04/04/2018 and 02/07/2019. It is noted, however, that applicant has not filed a certified copy of the DE102018107889.7 and DE102019103030.7 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 01/24/2022 is noted by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 18 of U.S. Patent No. 11,237,226 (Application No. 16/370106) respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims cover the same subject matter. 
Both independent claims’ features of the instant application and the co-pending application can be compared as:
Instant Application: Claim 1
US Patent 11,237,226: Claim 1
A transistor device, comprising:
 A transistor device, comprising:
a transistor chip comprising:
a transistor chip comprising:
a first load electrode; and
a first load electrode on a first side of the transistor chip, and
a second load electrode; and
a second load electrode on a second side of the transistor chip, and
a magnetic field sensor chip comprising at least one magnetic field sensor, 
a magnetic field sensor chip comprising at least one magnetic field sensor, 
wherein the magnetic field sensor chip is arranged on at least one of the first load electrode or the second load electrode.
wherein the magnetic field sensor chip is arranged on the second load electrode.



Instant Application: Claim 8
US Patent 11,237,226: Claim 12
A transistor device, comprising:
A transistor device, comprising:
a transistor chip having a first load electrode and a second load electrode;
a transistor chip having a first load electrode and a second load electrode, 
a first magnetic field sensor arranged on the first load electrode or the second load electrode; and
a first magnetic field sensor arranged on the second load electrode, and
a second magnetic field sensor arranged on the first load electrode or the second load electrode,
a second magnetic field sensor arranged on the second load electrode,
wherein the first magnetic field sensor and the second magnetic field sensor are arranged to measure different magnetic fields when there is a current flow through the transistor device.
wherein the first magnetic field sensor and the second magnetic field sensor are arranged in such a way that the first magnetic field sensor and the second magnetic field sensor measure different magnetic fields when there is a current flow through the transistor device.


Instant Application: Claim 15
US Patent 11,237,226: Claim 18
A method for producing a transistor device, comprising:
A method for producing a transistor device, comprising:
providing a transistor chip comprising:
providing a transistor chip comprising:
a first load electrode; and
a first load electrode on a first side of the transistor chip, and
a second load electrode; and
a second load electrode on a second side of the transistor chip, and
providing a magnetic field sensor chip on at least one of the first load electrode or the second load electrode,
providing a magnetic field sensor chip comprising at least one magnetic field,
wherein the magnetic field sensor chip comprises at least one magnetic field sensor.
wherein the magnetic field sensor chip is arranged on the second load electrode.



This is a double patenting rejection since the conflicting claims have been patented.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ausserlechner et al. US 2005/0162160 (Provided by Applicant; Hereinafter Ausserlechner).
Regarding claim 1, Ausserlechner teaches a transistor device (Fig. 2A; [0166-0197, 0212-0224]), comprising: 
a transistor chip (Fig. 2A; [0166-0197, 0212-0224]; transistor, MOS)  comprising: 
a first load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals); and 
a second load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals); and 
a magnetic field sensor chip comprising at least one magnetic field sensor ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR), 
wherein the magnetic field sensor chip ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR) is arranged on at least one of the first load electrode or the second load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals).
Regarding claim 2, Ausserlechner further teaches the transistor device of claim 1, further comprising: a bond wire contacting one of the first load electrode or the second load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals).
Regarding claim 3, Ausserlechner further teaches the transistor device of claim 2, wherein the bond wire has a bent shape ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals).
Regarding claim 4, Ausserlechner further teaches the transistor device of claim 2, wherein the at least one magnetic field sensor is arranged to be sensitive to magnetic fields generated by current flow through the bond wire ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR).
Regarding claim 5, Ausserlechner further teaches the transistor device of claim 1, wherein the at least one magnetic field sensor includes a vertical Hall sensor ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR).
Regarding claim 6, Ausserlechner further teaches the transistor device of claim 1, wherein the at least one magnetic field sensor includes a lateral Hall sensor ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR).
Regarding claim 7, Ausserlechner further teaches the transistor device of claim 1, wherein the at least one magnetic field sensor is arranged to be sensitive to magnetic fields perpendicular to a plane of the at least one magnetic field sensor ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR).
Regarding claim 8, Ausserlechner teaches a transistor device (Fig. 2A; [0166-0197, 0212-0224]), comprising: 
a transistor chip (Fig. 2A; [0166-0197, 0212-0224]; transistor, MOS) having a first load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals) and a second load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals); 
a first magnetic field sensor arranged on the first load electrode or the second load electrode ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR); and 
a second magnetic field sensor arranged on the first load electrode or the second load electrode ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR), 
wherein the first magnetic field sensor and the second magnetic field sensor are arranged to measure different magnetic fields when there is a current flow through the transistor device ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR).
Regarding claim 9, Ausserlechner further teaches the transistor device of claim 8, wherein the first magnetic field sensor and the second magnetic field sensor are arranged in parallel ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR).
Regarding claim 10, Ausserlechner further teaches the transistor device of claim 8, wherein the first magnetic field sensor and the second magnetic field sensor are arranged to have a sensitivity direction perpendicular to a plane of at least one of the first magnetic field sensor or the second magnetic field sensor ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR).
Regarding claim 11, Ausserlechner further teaches the transistor device of claim 8, further comprising: an electrical connection, wherein one of the first magnetic field sensor or the second magnetic field sensor is arranged between the electrical connection and one of the first load electrode or the second load electrode ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR).
Regarding claim 12, Ausserlechner further teaches the transistor device of claim 11, wherein the electrical connection comprises a bond wire ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals).
Regarding claim 13, Ausserlechner further teaches the transistor device of claim 11, wherein the electrical connection comprises a metal clip ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals).
Regarding claim 15, Ausserlechner teaches a method for producing a transistor device (Fig. 2A; [0166-0197, 0212-0224]), comprising: 
providing a transistor chip (Fig. 2A; [0166-0197, 0212-0224]; transistor, MOS) comprising: 
a first load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals); and 
a second load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals); and 
providing a magnetic field sensor chip ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR) on at least one of the first load electrode or the second load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals), 
wherein the magnetic field sensor chip comprises at least one magnetic field sensor ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR).
Regarding claim 16, Ausserlechner further teaches the method of claim 15, further comprising: providing a bond wire to contact one of the first load electrode or the second load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals).
Regarding claim 17, Ausserlechner further teaches the method of claim 16, wherein providing the magnetic field sensor chip comprises: arranging the at least one magnetic field sensor to be sensitive to magnetic fields generated by current flow through the bond wire ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR).
Regarding claim 18, Ausserlechner further teaches the method of claim 16, wherein providing the magnetic field sensor chip comprises: arranging a magnetic field sensor, of the at least one magnetic field sensor, between the bond wire and one of the first load electrode or the second load electrode ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR).
Regarding claim 19, Ausserlechner further teaches the method of claim 15, wherein providing the magnetic field sensor chip comprises: arranging the at least one magnetic field sensor to be sensitive to magnetic fields perpendicular to a plane of the at least one magnetic field sensor ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR).
Regarding claim 20, Ausserlechner further teaches the method of claim 15, wherein providing the magnetic field sensor chip comprises: arranging a first magnetic field sensor and a second magnetic field sensor, of the at least one magnetic field sensor, to be in parallel ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR).
Allowable Subject Matter
11.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is an examiner’s statement of reasons for allowance (As long as Applicant is able to overcome the Double Patenting Rejection disclosed earlier in the Office Action):
13.	Regarding claim 14, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 8,
“…a sensor chip comprising: the first magnetic field sensor; the second magnetic field sensor; at least one of a first driver circuit or a first processing circuit for the first magnetic field sensor; and at least one of a second driver circuit or a second processing circuit for the second magnetic field sensor.”
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barbut et al. US 2022/0099709 - A sensor device includes a silicon substrate having an active surface; a first sensing area disposed near a first edge of the active surface of the silicon substrate such that the first sensing area has at least one first magnetic sensing element is made of a first compound semiconductor material and contact pads.
Shin et al. US 2020/0103476 - The electronic device (100) comprises a roller that is positioned in a central area of a housing. 
Leisenheimer US 2019/0310325 - Transistor devices are provided. In some example implementations, a magnetic field sensor chip is fitted on a load electrode of a transistor chip. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867